DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because fig. 13 is blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicant’s Admitted Prior Art (hereinafter, AAPA. Citations from US Pub. No. 20190250268).
Regarding claim 1, the AAPA discloses a method of enhancing radar functionality in a geographical region wherein a plurality of existing terminal radar systems provide limited area surveillance, the method comprising the steps of: selecting one of the terminal radar systems having an existing radar transmitter, radar receiver and processor that together provide only short-range, 2-D radar surveillance (upgraded terminal, see fig. 12, [0062]); upgrading the existing radar transmitter with an improved transmitter having a higher efficiency, upgrading the existing radar receiver with an improved receiver having a higher sensitivity, and upgrading the existing processor with an improved processor operative to perform a new functions based upon the higher 
Regarding claim 2 as applied to claim 1, the AAPA further discloses wherein the new functions enable the selected terminal to provide long range, 3-D en route radar data including height information while continuing to provide short-range, 2-D surveillance data (see fig. 12, [0062]).  
Regarding claim 3 as applied to claim 1, the AAPA further discloses wherein the 3-D data is virtual 3-D data synthesized from the 2-D surveillance data (see fig. 12, [0062]).  
Regarding claim 4 as applied to claim 1, the AAPA further discloses wherein the additional surveillance data is used to track targets with extended ranges in 3-D (see fig. 12, [0062]).  
Regarding claim 5 as applied to claim 1, the AAPA further discloses wherein the upgraded terminal radar systems meet at least some Spectrum Efficient National Surveillance Radar (SENSR) requirements (see [0005], [0009], [0062]).  
Regarding claim 6 as applied to claim 1, the AAPA further wherein the new functions include the ability to register radar surveillance against either true or magnetic north (see [0005], [0009], [0062]).  
claim 7 as applied to claim 1, the AAPA further discloses wherein the new functions provide a 3-D primary radar picture to augment Wide Area Multilateration (WAMLAT) (see [0005], [0009], [0062]).  
Regarding claim 8 as applied to claim 1, the AAPA further discloses wherein the new functions serve as a 3-D truth source or back up service to augment Automatic Dependent Surveillance (ADS-B) (see [0062]).  
Regarding claim 7 as applied to claim 1, the AAPA further discloses wherein the new functions provide a regional real- time drone map (see [0062]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore et al 20160223642 discloses providing updates to radar mission software, wherein the software can be changed/replaced or modified.
Kuhn 20100214148 discloses firmware update of a radar detector.
Webster et al 20130127656 discloses updating radar software in order to update their functionalities.
Marr, Jr. et al 9,965,267 discloses updating firmware in an electronic warfare device.
Yanagi et al 20140354468 discloses a radar apparatus and method of measuring radar performance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648